DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed July 26, 2021 has been entered.  Claims 1-25 remain pending in the application.  Applicant’s amendments have overcome the drawing objections and claim rejections under 35 USC §112.  Claim 1 remains rejected by Sacks (US 2005/0186015) as described below.  However, the amendments do not overcome the 35 USC 102 and 103 rejections as described below.  Therefore, claims 1-25 still remain rejected.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a blocking device" and "a connecting member" in claims 1 and 4, in addition “a connecting member”, “a first blocking device”, and “a second blocking device” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Onishi et al. (US 2001/0023517), hereinafter Onishi.
Regarding Claim 1, Onishi discloses a floor head (Fig. 3, item 6) including a floor facing surface (Fig. 6) which defines an inlet (Fig. 6, opening below the brush) for receiving dirt-laden air, which inlet is generally positioned in a first plane P; (Fig. 2, item f, same plane as the floor) a passage (Fig. 5, item 83) for carrying dirt-laden air from the floor head to the surface cleaning apparatus; a connecting member (Fig. 5, combination of item 7 & item 8) for connecting the tool to the surface cleaning apparatus, wherein the floor head and connecting member are pivotally connected about an axis A; (Fig. 5, axis of item 20b projecting out of the page) and a blocking device (Fig. 5, item 21a) is moveable relative to the connecting member to a blocking condition (Fig. 7, item 21a) and to a non-blocking condition (Fig. 8, item 21a), wherein in the blocking condition pivotal movement of the connecting member downwardly outside of a pre-determined use condition is inhibited (Fig. 7).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 11, 15-19, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi as applied to claim 1, in further view of Conrad et al. (US 2015/0000069), hereinafter Conrad.
Regarding Claim 2, Onishi discloses or teaches an elongate axis C (Fig. 1, axis through the vertical tube item 10 marked by dash line vertical).
Onishi does not explicitly state or show that the angle between the axis C and the first plane P is greater than or equal to 35 degrees.  However, Conrad teaches the angle between the axis C and the first plane P is 35 degrees or greater (Fig. 3, item 172, para. 0083).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to limit the angle in Onishi to an angle between the axis C and the first plane P is greater than or equal to 35 degrees as in Conrad, because it would have been obvious to set the lower stop angle of the connecting member to match the ergonomics of the user based on the users height and the handle height, so that the optimization of the use condition could be 35 degrees or greater.
Regarding Claim 3, Onishi discloses or teaches a further blocking device for inhibiting pivotal movement of the connecting member away from an upright storage condition (Fig. 9, item 81d, para. 0047).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the device in first embodiment of Onishi with a further blocking device for inhibiting pivotal movement of the connecting member away from an upright storage condition as in second embodiment of Onishi, because having another blocking device to fix the cleaning device in the upright or storage position prevents the inlet nozzle from dangling about when moved above the floor surface securely (para. 0047).
Regarding Claim 11, Onishi discloses or teaches a portion which is included in the connecting member (Fig. 5, the curved part of item 7 near the end by item 7c).
Regarding Claim 15, Onishi does not explicitly state or show that the angle is at least 45 degrees.  However, Conrad teaches the angle is at least 45 degrees (Fig. 3, item 172, para. 0083).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to limit the angle in Onishi to angle between the axis C and the floor surface to 45 degrees as in Conrad, because it would have been obvious to set the lower stop angle of the connecting member to match the ergonomics of the user based on the users height and the handle height, so that the optimization of the use condition could be 45 degrees.
Regarding Claim 16, Onishi does not explicitly state or show that the angle is between 35 and 85 degrees.  However, Conrad teaches the angle is between 35 and 85 degrees (Fig. 3, item 172, para. 0083).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to limit the angle in Onishi to angle between the axis C and the floor surface between 35 and 85 degrees as in Conrad, because it would have been obvious to set the lower stop angle of the connecting member to match the ergonomics of the user based on the users height and the handle height, so that the optimization of the use condition could be between 35 and 85 degrees.
Regarding Claim 17, Onishi discloses or teaches the blocking device blocks all movement when in its blocking condition (Fig. 5, item 21, para. 0037, 0039, 0042, and 0048).  
Regarding Claim 18, Onishi discloses or teaches a part member (Fig. 5, item 21, para. 0037, 0039, 0042, 0048) of the blocking device has a user-graspable portion Fig. 5, item 21 piece that protrudes through the hole of item 70a, para. 0037, 0039, 0042, 0048).
Regarding Claim 19, Onishi discloses or teaches that the user-graspable portion is accessible from the floor surface (Fig. 6, 4a, 4b, shows that item 21 and opening 70a could be rotated and the surface cleaning head turned on its side until it faces the floor).  
Regarding Claim 20, Onishi discloses or teaches a recess (Fig. 5, item 73).
Regarding Claim 21, Onishi discloses or teaches the recess is rear of the floor facing inlet (Fig. 3, item 73 would be rear of the inlet with the front being near marker for item 6).
Regarding Claim 22, Onishi discloses or teaches the passage axis is coaxial with the elongate axis C (Fig. 1).
Regarding Claim 23, Onishi discloses or teaches the connecting member includes: a first part (Fig. 5, item 7) which is pivotally connected to the floor head; and a second part (Fig. 5, item 8) for connection to the surface cleaning apparatus, wherein the first and second parts are pivotally connected about an axis B which is transverse to axis A (Fig. 4a, item A and Fig.4b, item B).
Regarding Claim 24, Onishi discloses or teaches the connecting member defines a space for receiving the passage (Fig. 5, between items 71a).
Claims 4, 5, 10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi in view of Conrad. 
Regarding Claim 4, Onishi discloses a floor head (Fig. 3, item 6) including a floor facing surface (Fig. 6) which defines an inlet (Fig. 6, opening below the brush) Fig. 2, item f, same plane as the floor) a passage (Fig. 5, item 83) for carrying dirt-laden air from the floor head to the surface cleaning apparatus; a connecting member (Fig. 5, combination of item 7 & item 8) for connecting the tool to the surface cleaning apparatus, wherein the floor head and connecting member are pivotally connected about an axis A; (Fig. 5, axis of item 20b projecting out of the page) and a blocking device (Fig. 5, item 21a) is moveable relative to the connecting member to a blocking condition (Fig. 7, item 21a) and to a non-blocking condition (Fig. 8, item 21a), wherein in the blocking device inhibits movement of the connecting member (Fig. 7).  
Onishi does not explicitly state or show that the angle between the axis C and the first plane P is greater than or equal to 35 degrees.  However, Conrad teaches the angle between the axis C and the first plane P is 35 degrees or greater (Fig. 3, item 172, para. 0083).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to limit the angle in Onishi to an angle between the axis C and the first plane P is greater than or equal to 35 degrees as in Conrad, because it would have been obvious to set the lower stop angle of the connecting member to match the ergonomics of the user based on the users height and the handle height, so that the optimization of the use condition could be 35 degrees or greater.
Regarding Claim 5, Onishi does not explicitly state or show that the angle between the axis C and the first plane P is minimum 35 degrees and greater than 35 degrees.  However, Conrad teaches the angle between the axis C and the first plane P is minimum 35 degrees and greater than 35 degrees (Fig. 3, item 172, para. 0083).  It would have been obvious to one of ordinary skill in the art at the time the invention was 
Regarding Claim 10, Onishi discloses or teaches the first plane P and the floor surface lie in the same plane (Fig. 2, item f, same plane as the floor).
Regarding Claim 12, Onishi discloses or teaches a blocking member (Fig. 5, item 21, para. 0037, 0039, 0042, 0048) moveable between blocking and non-blocking positions which correspond to blocking and non-blocking conditions of the blocking device; and a formation (Fig. 5, item 81b walls which contact this blocking member, para. 0041).  
Regarding Claim 13, Onishi discloses or teaches a recess (Fig. 5, item 81b hole of the part which the blocking member inserts into) and the blocking member includes an engagement portion (Fig. 5, item 21a, the end of it which actually enters the recess of item 81b) that extends into the recess when the blocking member is in its blocking position.  
Regarding Claim 14, Onishi discloses or teaches a portion which is included in the connecting member (Fig. 5, the curved part of item 7 near the end by item 7c).
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi in view of Conrad. 
Regarding Claim 6, Onishi discloses a floor head (Fig. 3, item 6) including a floor facing surface (Fig. 6) which defines an inlet (Fig. 6, opening below the brush) Fig. 2, item f, same plane as the floor) a passage (Fig. 5, item 83) for carrying dirt-laden air from the floor head to the surface cleaning apparatus; a connecting member (Fig. 5, combination of item 7 & item 8) for connecting the tool to the surface cleaning apparatus, wherein the floor head and connecting member are pivotally connected about an axis A; (Fig. 5, axis of item 20b projecting out of the page) and a second blocking device (Fig. 5, item 21a) is moveable relative to the connecting member to a blocking condition (Fig. 7, item 21a) and to a non-blocking condition (Fig. 8, item 21a), wherein in the blocking device inhibits movement of the connecting member (Fig. 7).  
Onishi discloses or teaches a first blocking device for inhibiting pivotal movement of the connecting member away from an upright storage condition (Fig. 9, item 81d, para. 0047).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the second blocking device in first embodiment of Onishi with a second blocking device for inhibiting pivotal movement of the connecting member away from an upright storage condition as in second embodiment of Onishi, because having a second blocking device to fix the cleaning device in the upright or storage position prevents the inlet nozzle from dangling about when moved above the floor surface securely (para. 0047).
Onishi does not explicitly state or show that the angle between the axis C and the first plane P is at least 35 degrees.  However, Conrad teaches the angle between the axis C and the first plane P is at least 35 degrees (Fig. 3, item 172, para. 0083).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to limit the angle in Onishi to an angle between the axis C and the first plane P is at 
Regarding Claim 7, Onishi does not explicitly state or show that the angle between the axis C and the first plane P is minimum 35 degrees.  However, Conrad teaches the angle between the axis C and the first plane P is minimum 35 degrees (Fig. 3, item 172, para. 0083).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to limit the angle in Onishi to angle between the axis C and the first plane P to a minimum 35 degrees as in Conrad, because it would have been obvious to set the lower stop angle of the connecting member to match the ergonomics of the user based on the users height and the handle height, so that the optimization of the use condition could be 35 degrees.
Regarding Claim 8, Onishi discloses the second blocking device moveable to a blocking condition (Fig. 10, item 21a inserts into item 81b) in which pivotal movement of the connecting member downwardly outside of a pre-determined use condition is inhibited.  
Regarding Claim 9, Onishi does not explicitly state or show that the angle may be greater than 35 degrees while the second blocking device is in its blocking position.  However, Conrad teaches the angle may be greater than 35 degrees while the second blocking device is in its blocking position (Fig. 3, item 172, para. 0083).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to limit the angle in Onishi to the angle may be greater than 35 degrees while the second .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Onishi as applied to claim 1, in further view of Zhang (US 2019/0059672).
Regarding Claim 25, Onishi does not disclose a corrugated tube for item 7.  However, Zhang teaches a corrugated tube (Fig. 1, item 43, para. 0009). It would have been obvious to one of ordinary skill in the art at the time to modify Onishi to have a corrugated tube for the passage as in Zhang, because it would allow greater maneuverability between the handle and the floor surface inlet during use.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY B BRADY/Examiner, Art Unit 3723                                                                                                                                                                                                        08/03/2021

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723